IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Allied Fire Protection Systems      :
and Zurich American                 :
Insurance Company,                  :
                    Petitioners     :
                                    :
             v.                     :     No. 1975 C.D. 2016
                                    :
Workers' Compensation               :
Appeal Board (Warner),              :
                 Respondent         :

                                   ORDER

             NOW, October 30, 2017, upon consideration of petitioners’

application for reargument, and respondent’s answer in response thereto, the

application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge